Citation Nr: 1021594	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
December 1964 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.  The claims file is currently being 
handled by the RO in Reno, Nevada.

In December 2008, the Veteran appeared at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is in the record.

In March 2009, the Board remanded the case to the RO to 
afford the Veteran a VA examination and to obtain VA medical 
and service personnel records of the Veteran.  While VA 
obtained the requested records that were available, as will 
be explained further in the REMAND section, the Board finds 
the report of the VA examination in December 2009 does not 
comply with 38 C.F.R. § 3.159(c) (4).  

Originally, the Veteran filed a claim for service connection 
for bilateral hearing loss.  During the pendency of the 
appeal, in a rating decision in January 2010, the RO granted 
service connection for hearing loss in the left ear and 
assigned an initial noncompensable rating or zero percent, 
effective August 2006, the date the Veteran filed his claim 
with VA.  As the Veteran has not initiated an appeal of the 
RO's decision rating the disability, the claim has not been 
developed for appellate review by the Board.  The Veteran 
does have the remainder of the one-year period from January 
2010, to file a notice of disagreement to initiate an appeal 
of the claim.

Because the RO granted service connection for the left ear 
hearing loss but has continued to deny service connection for 
the right ear hearing loss, the Board has modified the claim 
for service connection for bilateral hearing loss as set 
forth on the first page of the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss in his right ear.  He asserts that hearing loss was 
caused by or exacerbated while on active duty with the Army 
where he was exposed to noise from artillery fire.  He 
indicated that he was in supply communications for the 
artillery units and was exposed to firing mortars, 8-inch 
Howitzers, 155's, and other military weapons.

As noted in the introduction, in March 2009, the Board 
remanded the case to the RO for additional development.  VA 
obtained the requested records with the exception of the 
records of a Dr. Mose (also referred to in the claims file as 
Dr. Mohs).  The Board requested his records because the 
Veteran testified that VAMC had referred him to Dr. Mose for 
a second opinion.  In October 2009, the Veteran advised that 
Dr. Mose was no longer working with VAMC and the Veteran was 
waiting for the VAMC to make another referral for a second 
opinion.  

Also, evidence in the medical file indicates that the Veteran 
has had additional treatment at VA in San Diego, California, 
and possibly La Jolla, California, that has not been made 
part of the claims file.  Under the duty to assist, the 
medical records need to be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002 & Supp. 2009); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the Board remanded the matter for a VA examination 
as to whether the Veteran's hearing loss was aggravated or 
became worse as a result of the Veteran's service.  

The service treatment records disclose that on audiological 
evaluation at entry into service in December 1964, pure tone 
thresholds, in decibels, were as follows: The puretone 
thresholds in decibels at the tested frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 0, 0, 
0, 0, and 20, respectively; and in the LEFT ear, 0, 0, 0, 0, 
and 0, respectively.  

A June 1965 service treatment record notes complaints of pain 
in the right ear.  The right ear was negative on objective 
evaluation.  The Veteran's hearing apparently was not tested 
upon separation but the Veteran indicated he was told his 
hearing was going bad.

After service, there are records from private audiograms 
performed in August 2002 and July 2006 that were not 
interpreted. VA testing in July 2006 revealed normal sloping 
to profound mixed hearing loss in the right ear and mild 
sloping to moderate mixed hearing loss in the left ear.  

A January 2007 VA examination revealed a diagnosis of normal 
to severe sensory neural hearing loss in the right ear and a 
severe to profound mixed hearing loss in the left ear.  The 
VA examiner's opinion was that the Veteran had right ear 
hearing loss at entry into service and that it was less 
likely than not that the Veteran's hearing loss was caused by 
noise exposure that the Veteran experienced in service.

The Board remanded the claim because the examiner did not 
discuss whether the Veteran's hearing loss was aggravated or 
became worse as a result of the Veteran's service.  In 
addition, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Upon remand, VA afforded the Veteran a VA examination in 
December 2009 and the puretone threshold average was 83 in 
the right ear and 93 in the left ear.  Speech discrimination 
was 84 percent in the right ear and 60 percent in the left 
ear.

The examiner indicated, however, while the reliability of the 
left ear was good, the reliability of the test results for 
the right ear was poor because the speech reception 
thresholds and pure tone average in the right ear were not in 
agreement.  The examiner could not give an opinion regarding 
a connection between service and the right ear loss without 
resorting to mere speculation because of the poor test 
reliability of the right ear.  

After review of the report, the Board finds the VA 
examination report does not answer the Board's questions nor 
comply with 38 C.F.R. § 3.159(c) (4), that is, sufficient 
competent medical evidence to make a fully informed decision 
on the claim.  If an examiner states that s/he cannot provide 
an opinion without resort to mere speculation, the opinion 
has no value UNLESS the examiner explains why s/he cannot 
make the decision even after review of the record and 
consideration of all available information.  Jones v. 
Shinseki, 23 Vet. App. 281 (2010).  Therefore, in order to 
give the Veteran every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development of the case is necessary.

The case must be returned to comply with the Board's prior 
remand directives before adjudicating whether the Veteran's 
current right ear hearing loss is related to service.  The 
Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA records from the San 
Diego, California, and La Jolla, 
California, VA Medical Centers and all VA 
records from the Southern Nevada/Las Vegas 
Medical Center or Nellis Air Force Base 
since June 2009. 

2. Contact the Veteran and request the 
Veteran to submit or authorize VA to 
obtain on his behalf the medical records 
of any private physicians he has been 
referred to by VA for a second opinion.  
If the record does not exist or additional 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3. Afford the Veteran a VA audiology 
examination to determine whether the 
Veteran's current hearing loss of the 
right ear was incurred in or aggravated by 
active duty from December 1964 to November 
1967.  The examiner is asked to address 
the following questions:

a) Was there a pre-existing right ear 
hearing loss when the Veteran entered 
service and, if so, was it aggravated by 
service, including any noise exposure the 
Veteran may have had, that is, was there a 
worsening of the underlying condition not 
due to the natural progress of the 
condition as contrasted to a temporary 
worsening of symptoms? 

b) If there was no pre-existing right ear 
hearing loss, was it at least as likely as 
not incurred in service?

The examiner is asked to express opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any disorder found is causally related to 
event(s) in service.

The term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

If an examiner states that s/he cannot 
provide an opinion without resort to mere 
speculation, the opinion has no value 
UNLESS the examiner explains why s/he 
cannot make the decision even after review 
of the record and consideration of all 
available information. 

4. After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnished the Veteran a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


